UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6769


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOHN DOE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, Chief District Judge. (7:01-cr-00027-BO-1)


Submitted: June 29, 2020                                          Decided: August 4, 2020


Before KING, AGEE, and HARRIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


John Doe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Doe appeals the district court’s order denying his motion to seal. While this

appeal was pending, we set forth the relevant standard to apply and the interests to consider

when addressing motions such as Doe’s. See United States v. Doe, 962 F.3d 139, 145-53

(4th Cir. 2020). The district court did not have the benefit of our decision in Doe when

ruling on Doe’s motion. Accordingly, we vacate the district court’s order and remand for

reconsideration in light of Doe. We deny Doe’s motions to seal the courtroom, to hold oral

argument, and to appoint counsel. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                             VACATED AND REMANDED




                                             2